Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 29, 2020.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-20-00710-CR



                       IN RE ROGER LEE HALL, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                228th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1661100

                          MEMORANDUM OPINION

      On October 19, 2020, relator Roger Lee Hall filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Frank
Aguilar, presiding judge of the 228th District Court of Harris County, to rule on
unidentified motions that relator filed with the court.
      To be entitled to mandamus relief, the relator must show that (1) he has no
adequate remedy at law to redress his alleged harm, and (2) what he seeks to
compel is a ministerial act, not a discretionary act. In re Powell, 516 S.W.3d 488,
494–95 (Tex. Crim. App. 2017). A trial court has a ministerial duty to consider and
rule on motions properly filed and pending before it, and mandamus may issue to
compel the trial court to act. In re Henry, 525 S.W.3d 381, 382 (Tex. App.—
Houston [14th Dist.] 2017, orig. proceeding). For relator to be entitled to
mandamus relief, the record must show (1) the motion was filed and brought to the
attention of the respondent-judge for a ruling, and (2) the respondent-judge has not
ruled on the motion within a reasonable time after the motion was submitted to the
court for a ruling or after the party requested a ruling. In re Gomez, 602 S.W.3d 71,
73 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding).

      As the party seeking mandamus relief, relator has the burden of providing
this court with a sufficient record to establish his right to mandamus relief. Id.;
Henry, 525 S.W.3d at 382. To establish that the motion was filed, the relator must
provide either a file-stamped copy of the motion or other proof that the motion in
fact was filed and is pending before the trial court. Gomez, 602 S.W.3d at 74.
Merely filing a motion with a court clerk does not show that the motion was
brought to the trial court’s attention for a ruling because the clerk’s knowledge is
not imputed to the trial court. In re Ramos, 598 S.W.3d 472, 473 (Tex. App.—
Houston [14th Dist.] 2020, orig. proceeding).

      Relator has not provided this court with any record, much less a record
showing that he: (1) filed any motions, (2) brought any motions to the trial court


                                         2
for a ruling, and (3) the trial court has not ruled on any motions within a reasonable
time. Accordingly, we deny relator’s petition for writ of mandamus.




                                       PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3